 Case 1:18-cv-16503-NLH-AMD Document 1 Filed 11/28/18 Page 1 of 10 PageID: 1



 CRAIG CARPENITO
 United States Attorney
 ANTHONY J. LABRUNA
 Assistant United States Attorney
 970 Broad Street, Suite 700
 Newark, New Jersey 07102
 Tel.: 973-645-2926
 Fax.: 973-297-2010
 e-mail: anthony.labruna@usdoj.gov


                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



  UNITED STATES OF AMERICA,                 Honorable

                     Plaintiff,             Civil Action No.

              v.
                                            COMPLAINT
  DWAYNE A. IJAMES,

                     Defendant.




      Plaintiff, the United States of America, on behalf of the United States Railroad

Retirement Board, by its attorney, Craig Carpenito, United States Attorney for the

District of New Jersey (Anthony J. LaBruna, Assistant United States Attorney),

appearing brings this action for treble damages and civil penalties under the False

Claims Act, 31 U.S.C. §§ 3729-3733, as amended. Alternately, this action seeks

damages for payment by mistake and unjust enrichment.
 Case 1:18-cv-16503-NLH-AMD Document 1 Filed 11/28/18 Page 2 of 10 PageID: 2




                                 INTRODUCTION


1.   This is an action seeking civil penalties and treble damages pursuant to the False

     Claims Act, 31 U.S.C. §§ 3729 - 3733, as amended. The Government’s Complaint

     charges that the defendant in this action submitted or caused the submission of

     false or fraudulent claims to the United States Railroad Retirement Board

     (“RRB”) for sickness benefits. The RRB is an independent agency in the

     Executive Branch of the United States. The RRB administers comprehensive

     retirement-survivor and unemployment-sickness benefit programs for the

     nation’s railroad workers and their families, under the Railroad Retirement Act,

     45 U.S.C. § 231 et seq. and the Railroad Unemployment Insurance Act, 45 U.S.C.

     § 351 et seq.



2.   As amended, the False Claims Act provides that any person who, with actual

     knowledge, or in reckless disregard or deliberate ignorance of the truth, submits

     a false or fraudulent claim to the United States Government for payment

     approval may be held liable to the Government for a civil penalty of not less than

     $5,500.00 and not more than $22,363.00 for each claim (depending on date of

     false claim), and up to three times the amount of damages sustained by the

     Government because of the false claim.




                                          2
 Case 1:18-cv-16503-NLH-AMD Document 1 Filed 11/28/18 Page 3 of 10 PageID: 3



                           JURISDICTION AND VENUE


3.   This action arises under the False Claims Act (FCA), 31 U.S.C. §§ 3729 - 3733,

     as amended, and at common law. This Court has subject matter jurisdiction

     over this action under 31 U.S.C. § 3730(a) and 28 U.S.C. § 1345.



4.   Venue is proper in the District of New Jersey pursuant to 31 U.S.C. § 3732(a),

     28 U.S.C. § 1391(b) and 28 U.S.C. § 1395(a).


                                   THE PARTIES


5.   Plaintiff is the United States of America (“United States”), on behalf of its

     agency, the Railroad Retirement Board (“RRB”).



6.   Defendant Dwayne A. Ijames (“Ijames”) is a domiciliary of the State of New Jersey

     and resides at 128 Cobblestone Drive, Mt. Laurel, NJ 08054.


                              FACTUAL BACKGROUND


7.   Ijames was employed by New Jersey Transit as a Conductor and developed an

     illness on August 28, 2014. Ijames’s railroad service makes him eligible to collect

     RRB Sickness benefits.



8.   On or about August 19, 2014, Ijames applied for sickness benefits by completing

     RRB Form SI-1a, “Application for Sickness Benefits.” Ijames’s certified that “. .


                                           3
 Case 1:18-cv-16503-NLH-AMD Document 1 Filed 11/28/18 Page 4 of 10 PageID: 4



      . . I know that I must immediately report to the Railroad Retirement Board any

      changes which might affect my entitlement to benefits. I understand that

      disqualifications and civil and criminal penalties may be imposed on me for false

      or fraudulent statements, claims or for withholding information to get benefits.

      I understand and agree to the requirements set forth in Booklet UB-11.”



9.    To facilitate and support his claims for sickness benefits, Ijames completed and

      filed forms SI-1a and SI-1b, Application for Sickness Benefits and Statement

      of Sickness on August 19, 2014. Ijames signed form SI-1a certifying that the

      information he provided on the form was true, correct and complete and that

      he understood disqualifications and civil and criminal penalties could be

      imposed on him for false and fraudulent statements or claims or for

      withholding information to get benefits. Additionally, he certified that he

      received a copy of Booklet UB-11.



10.   RRB Booklet UB-11 [Sickness Benefits for Railroad Employees], states in part:



                TO RECEIVE SICKNESS BENEFITS YOU MUST:
                be unable to work due to sickness, injury, pregnancy or
                 the birth of a child;
                receive no wages, salary, pay for time lost, vacation pay,
                 holiday pay, military reservists pay, pay under a wage
                 continuation plan, sick pay or other remuneration from
                 railroad or non-railroad employment for the days you
                 claim benefits. You must report such pay on your claim.
                 However, payments under your own health or accident
                 insurance policy, or group insurance policy, or under a
                                            4
 Case 1:18-cv-16503-NLH-AMD Document 1 Filed 11/28/18 Page 5 of 10 PageID: 5



                supplemental sickness benefit plan administered by
                your employer or and insurance company do not prevent
                the payment of sickness benefits and should not be
                reported on your claim forms.


11.   RRB Booklet UB-11 further warned: “You will be disqualified for both

      unemployment and sickness benefits for 75 days if you make a false or

      fraudulent statement or claim in order to receive benefits. You may also be

      subject to fine or imprisonment.”



12.   In order to receive sickness benefits, an applicant must electronically submit

      RRB Form SI-3, “Claim For Sickness Benefits,” every fourteen days through

      the U.S. RRB Benefit Online Service web page located at www.rrb.gov. 13.



      For the sickness insurance claim period beginning August 28, 2014, and

      continuing through the period beginning December 14, 2014, Ijames submitted

      9 false and fraudulent “Claim for Sickness Benefits” forms SI-3 to the RRB

      electronically at web page www.rrb.gov. Prior to completing and electronically

      submitting each SI-3 from to the U.S. RRB, Ijames was required to sign up for a

      Password Request Code (PRC) to set up and RRB internet account and establish a

      PIN/ Password. Only railroad employees can obtain a PIN/Password Internet

      Account on the U.S. RRB website. Ijames certified each time he electronically

      submitted a sickness insurance claim that he was the individual to whom the




                                           5
 Case 1:18-cv-16503-NLH-AMD Document 1 Filed 11/28/18 Page 6 of 10 PageID: 6



      PIN/Password information applied. This certification states in its entirety the

      following:


             Any person who knowingly and willingly makes any
             representation that this is false to obtain information from the
             Railroad Retirement Board records and/or that is intended to
             deceive the Railroad Retirement Board as the true identity of
             an individual could be punished by a fine or imprisonment or
             both.

             I have read the above statement and am the individual to
             whom the PIN/Password information applied.


14.   During the period beginning March 21, 2013, and continuing through the period

      beginning December 14, 2014, Ijames earned wages from New Jersey Transit

      while claiming and receiving sickness benefit from RRB. New Jersey Transit is also

      the railroad employer for Ijames and his previous service to this railroad entitled

      Ijames to RRB SI benefits. Ijames knew he was employed and he submitted claims

      for sickness benefits.



15.   But for Ijames statements and claims, he would not have received sickness

      insurance benefits from on or about March 21, 2013 through December 14, 2014.



16.   As a result of Ijames's false claims, the United States has been damaged in the

      amount of $4,735.21.




                                             6
 Case 1:18-cv-16503-NLH-AMD Document 1 Filed 11/28/18 Page 7 of 10 PageID: 7



                                        COUNT I

              Knowingly Presenting a False or Fraudulent Claim
                    in Violation of the False Claims Act,
                           31 U.S.C. §§ 3729-3733



17.   Plaintiff United States incorporates by reference the allegations contained in

      paragraphs 1 through 16, as if fully set forth at length herein.



18.   By virtue of the acts described above, in 2014, Ijames knowingly presented, or

      caused others to present, to an officer, employee or agent of the United States

      false or fraudulent claims to obtain payment or approval in violation of the False

      Claims Act, 31 U.S.C. §§ 3729-3733.



19.   As used in this count, the term “knowingly” means that a person, with respect

      to information, (a) has actual knowledge of the information; (b) acts in

      deliberate ignorance of the truth or falsity of the information; or (c) acts in

      reckless disregard of the truth or falsity of the information.



20.   Knowledge by the RRB as to whether Ijames was employed was material to

      the decision to pay Ijames sickness benefits. Had the RRB known he was

      employed they would not have paid him the benefits.




                                            7
 Case 1:18-cv-16503-NLH-AMD Document 1 Filed 11/28/18 Page 8 of 10 PageID: 8



20.   The United States paid the false or fraudulent claims because of the acts of

      Ijames and, as a result, the United States has incurred actual damages in the

      amount of $4,735.21, exclusive of interest and costs.



21.   Pursuant to the False Claims Act, 31 U.S.C. § 3729(a)(1), as amended, Ijames

      may be liable to the United States under the treble damage and civil penalty

      provision of the False Claims Act for a civil penalty of not less than$ 5,500.00

      and not more than $ 22,363.00 for each of the false or fraudulent claims herein,

      and up to three times the amount of damages which it has sustained because of

      Ijames’s action.



      Wherefore, plaintiff, United States, requests that judgment be entered in its

favor and against defendant, Dwayne A. Ijames, for treble the government’s single

damages of $4,735.21 plus civil penalties of not less than $5,500.00 and not more

than $ 22,363.00 for each of the false or fraudulent claims submitted by Ijames.



                                      COUNT II

                               Payment by Mistake




22.   Plaintiff United States incorporates by reference the allegations contained in

      paragraphs 1 through 16, as if fully set forth at length herein.




                                           8
 Case 1:18-cv-16503-NLH-AMD Document 1 Filed 11/28/18 Page 9 of 10 PageID: 9



23.   The United States made payments on the claims submitted by Ijames under

      the erroneous belief that the claims for payment were based upon

      representations which were factually accurate and which represented actual

      datesof sickness.



24.   The United States’s erroneous belief was material to the payments made by

      the United States to Ijames.



25.   Because of these mistakes of fact, Ijames has received monies to which he is

      not entitled.



26.   By reason of the overpayments described above, the United States is entitled to

      damages in the amount of at least $4,735.21.



      Wherefore, plaintiff, United States, requests that judgment be entered in its

favor and against defendant, Dwayne A. Ijames, for single damages, pre- and post-

judgment interest and any such further relief as the Court deems appropriate.




                                     COUNT III

                                Unjust Enrichment


27.   Plaintiff United States incorporates by reference the allegations contained in

      paragraphs 1 through 16, as if fully set forth at length herein.
                                           9
Case 1:18-cv-16503-NLH-AMD Document 1 Filed 11/28/18 Page 10 of 10 PageID: 10



28.   Because of Ijames's conduct, Ijames has been unjustly enriched with federal

      monies which in good conscience he should not be allowed to retain.



29.   Ijames has been unjustly enriched to the detriment of the United States in the

      amount of $4,735.21.



      Wherefore, plaintiff, United States, requests that judgment be entered in its

favor and against defendant, Dwayne A. Ijames, for single damages, pre- and post-

judgment interest and any such further relief as the Court deems appropriate.




                                       Respectfully submitted,

                                       CRAIG CARPENITO
                                       United States Attorney


                                       s/ Anthony J. Labruna
                                       ANTHONY J. LABRUNA
                                       Assistant U.S. Attorney




Dated: November 28, 2018




                                          1
